In a habeas corpus proceeding pursuant to section 72 of the Domestic Relations Law to determine the visitation rights of the petitioner grandparents, petitioners appeal from a judgment of the Family Court, Orange County, dated September 5, 1975, which, after a hearing, inter alia, dismissed the proceeding. By order dated January 26, 1976, this court reversed the judgment, on the law, sustained the writ, and remanded the proceeding to the Family Court to fix the visitation privileges of the grandparents. On July 13, 1976, the Court of Appeals reversed the order of this court and remitted the case to this court for review of the facts (Lo Prestí v Lo Prestí, 51 AD2d 578, revd 40 NY2d 522). Judgment affirmed, without costs or disbursements. Upon our review of the facts in this proceeding, the denial of visitation to the grandparents was not an abuse of discretion. Gulotta, P. J., Latham, Hargett and Damiani, JJ., concur.